Citation Nr: 1507382	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  14-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to December 1957. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the matter in August 2014.  The matter has now been returned to the Board.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Mechanical application of the Veteran's audiometry test results to the rating schedule shows that a compensable rating for the bilateral hearing loss disability cannot be assigned, and the subjective complaints involving difficulty hearing people talk and hearing the television are reasonably described by the rating schedule.





CONCLUSION OF LAW

The criteria for assignment of a compensable disability rating for the Veteran's bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.15, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in June 2012, which was sent prior to the December 2012 rating decision on appeal.  Any defect in the notice is deemed not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

(1) Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records are not of record.  The clear mandate of VA regulations is that a veteran's disability must be evaluated in light of its whole recorded history.  Therefore, service treatment records are not irrelevant only because they pre-date the period for which a claimant sought disability compensation.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  Nonetheless, the service department informed VA in June 2012 that the Veteran's service records were not available because they were destroyed in a fire.  Accordingly, it would be futile to undertake any further attempt to try to obtain them.  

Moreover, for purposes of this appeal, the Board finds that the absence of the STRs is ultimately nonconsequential and nonprejudicial to the Veteran.  Unlike the situation in Moore, the missing STRs would predate the Veteran's claim by approximately 55 years, rather than two years as in Moore. 555 F.3d at 1373.  

Otherwise, his VA treatment records are associated with the claims file.  He did not identify any other relevant information.

(2) Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in June 2012 and October 2014 to evaluate the severity of his hearing loss.  The Board finds that those examinations are adequate to decide the appeal. Both examiners examined the Veteran and conducted a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  By doing so, both examiners fully described the Veteran's hearing loss disability in sufficient detail to determine the appropriate schedular rating assignable.  See 38 C.F.R. § 4.85; McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  

Each examiner also fully described the functional effects caused by the Veteran's hearing disability in his daily life, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Otherwise, the record now before the Board does not indicate that his hearing loss symptoms have materially increased in severity since the October 2014 VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

C.  Stegall Compliance

The Board also finds that there was substantial compliance with the August 2014 Board remand directives.  Specifically, the Veteran's VA treatment records were obtained and associated with the claims file.  Next, as directed, the Veteran underwent a VA examination in October 2014 to evaluate the severity of his bilateral hearing loss.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in an December 2014 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See .  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran maintains that a compensable disability rating is warranted for his bilateral hearing loss since the effective date for the award of service connection in May 2012.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Similarly, in claims for increased ratings, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

A. Rating Schedule

Disability ratings for hearing loss are assigned pursuant to the rating schedule set forth in 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).

B.  Discussion

Schedular Criteria

In the instant case, the rating schedule does not allow for a higher rating for the Veteran's hearing loss.

On VA examination in June 2012, audiometry testing showed pure tone thresholds as follows:  



HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
15
35
50
29
LEFT
15
15
45
55
33

Speech recognition scores were 96 percent right ear and 96 percent left ear.  

Charting the June 2012 audiological results against Table VI shows a Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  See 38 C.F.R. § 4.85.

Accordingly, a higher schedular rating may not be assigned on the basis of the June 2012 VA examination results.  

On VA outpatient consultation in December 2012, audiometry testing showed pure tone thresholds as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
20
35
50
31
LEFT
25
20
50
60
39

Speech recognition scores were 96 percent right ear and 92 percent left ear.  (Although it is not clear that these scores were derived using a controlled speech discrimination test (Maryland CNC), the Board will assume that they were for the limited purposes of this adjudication.)

Charting the December 2012 audiological results against Table VI shows a Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  See 38 C.F.R. § 4.85.

Accordingly, a higher schedular rating may not be assigned on the basis of the December 2012 VA consultation.  

On VA examination in October 2014, audiometry testing showed pure tone thresholds as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
15
40
50
30
LEFT
20
15
50
55
35

Speech recognition scores were 100 percent right ear and 96 percent left ear.  

Charting the October 2014 audiological results against Table VI shows a Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  See 38 C.F.R. § 4.85.

Accordingly, a higher schedular rating may not be assigned on the basis of the October 2014 VA examination results.  

In light of the foregoing, a compensable schedular disability rating may not be assigned for the Veteran's bilateral hearing loss disability.  Staged ratings are not for assignment in this case for this reason.

Extraschedular Consideration

(1) Criteria

The Board's findings above are based on the rating schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it. 38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

(2) Discussion

Here, on VA examination in June 2012, the Veteran reported difficulty hearing in noisy environments.  He also indicated that his wife complained because he turned the television volume too high.  The VA examiner found that the Veteran reported no functional effects while he worked.

On VA examination in October 2014, the Veteran again complained of difficulty with understanding in conversations.  The VA examiner explained that he would present difficulty with understanding speech in situations where background noise was present affecting the signal to noise ratio.  Other situations where he would present difficulty were daily activities such as enjoyment of TV and radio.  The VA also noted that the Veteran at that time used a hearing aid on the left ear, which helped him in difficult situations.

These complaints cannot support referral for extraschedular consideration.  

To reiterate, the rating schedule as a general matter is designed to compensate for the effects of his hearing impairment in all spheres of a claimant's daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.15.  With specific regard to hearing loss, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise. VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

With this background in mind, the Board must conclude that the rating schedule for evaluating a hearing impairment was specifically designed to compensate for the types of functional effects the instant Veteran is describing, including difficulty hearing other people talk and difficulty hearing a television.  See 38 C.F.R. § 4.86.  Referral for extraschedular consideration cannot be made on this basis.

Otherwise, the VA outpatient treatment records show that the Veteran has been provided a hearing aid.  Again, extraschedular cannot be made on this basis.  The rating schedule was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" measured by "improvement with hearing aids."  See 64 Fed. Reg. at 25204; see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In other words, referral for extraschedular consideration cannot be made based on the Veteran's use of hearing aids alone as the rating schedule was established to specifically contemplate such a disability picture.  Otherwise, the Veteran has not indicated that the wearing of hearing aids itself has resulted in any exceptional or unusual effects.  Accordingly, there is no basis here for extraschedular referral.

In summary, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted.

III.  Conclusion

In conclusion, the Veteran's appeal must be denied because the rating schedule does not provide for a higher rating, and there is no basis for referring for extraschedular consideration.  

In reaching all conclusions in this appeal, the Board has resolved all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


